Citation Nr: 0912285	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-31 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C.

3.  Entitlement to service connection for a deviated nasal 
septum disability status post septoplasty and partial 
resection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The Veteran had active military service with the United 
States Army from November 1967 to November 1970 and from 
April 1971 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's application 
to reopen previously denied claims of entitlement to service 
connection for a low back disorder and for hepatitis C, and a 
claim of entitlement to service connection for a deviated 
nasal septum.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a January 2003 decision, the RO denied the Veteran's 
application to reopen his claim for service connection for 
hepatitis C and denied his claim for service connection for a 
low back disorder.  A timely appeal was not submitted, and 
the decision became final.

3.  None of the new evidence associated with the claims file 
since the January 2003 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claims 
for service connection a low back disorder or hepatitis C, or 
raises a reasonable possibility of substantiating the claims 
for service connection for a low back disorder or hepatitis 
C.

4.  The Veteran is not shown to have a current deviated nasal 
septum disability status post septoplasty and partial 
resection for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The January 2003 RO decision that denied the application 
to reopen a claim for service connection for hepatitis C and 
the claim to entitlement to service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's January 2003 denial 
is not new and material with respect to the claims for 
service connection for a low back disorder and hepatitis C, 
the claims for service connection for a low back disorder or 
hepatitis C are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  A deviated nasal septum disability status post 
septoplasty and partial resection was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's petition to reopen his claim for 
service connection for a low back disorder and hepatitis C, 
as well as his claim for service connection for a deviated 
nasal septum, was received in August 2004.  He was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in February 2005.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  Thereafter, the claims were reviewed and a 
statement of the case was issued in August 2006.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 
20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in June 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the February 2005 VCAA notice letter shows the RO 
identified the bases for the denials in the prior decision 
and provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and VA and private treatment 
records have been obtained and associated with his claims 
file.  

The Veteran was not been provided with a contemporaneous VA 
or fee-basis examination to assess the current nature and 
etiology of his claimed deviated nasal septum disability on 
appeal.  However, VA need not conduct an examination with 
respect to the claim on appeal, as information and evidence 
of record contains sufficient competent medical evidence to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
competent evidence of a current deviated nasal septum 
disability or persistent or recurrent symptoms of residuals 
of an in-service septoplasty and partial resection to correct 
the Veteran's congenital deviated nasal septum.  Therefore, a 
VA examination to evaluate the Veteran's claimed deviated 
nasal septum disability is not warranted.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

New and Material Evidence

In a January 2003 decision, the RO denied the Veteran's 
application to reopen a claim for service connection for 
hepatitis C and denied his claim for service connection for a 
low back disorder.  With respect to his claimed hepatitis C 
disability, the Veteran claimed that he developed hepatitis C 
from a blood transfusion during an in-service septoplasty to 
correct his deviated nasal septum; the RO's decision noted 
that the evidence showed an in-service septoplasty performed 
on May 14, 1972 with no evidence of complications or any 
indication that a blood transfusion was required during the 
surgical procedure; in fact, he was discharged from the 
medical facility the same day with instructions to return in 
a week.  With respect to his claimed low back disorder, 
service treatment records complaints of back pain in October 
1972, described as a result of a football injury a year 
earlier.  No abnormal findings were reported.  He was seen 
for evaluation of a lower back strain in May 1973 with no 
evidence of further treatment and normal low back findings at 
separation examination in April 1974.  It was also noted that 
there was no medical evidence of a permanent residual or 
chronic low back disability shown by service treatment 
records.

Evidence of record included service treatment records from 
April 1967 to April 1974; statements from the Veteran and his 
representative; private treatment records (translated from 
German) signed by three physicians, dated from November 1990 
to May 1991, showing a diagnosis of hepatitis C and the 
Veteran's denial of any blood transfusion or drug abuse; a 
fee-basis hepatitis C examination report dated in November 
2000, in which the Veteran denied any blood or blood product 
transfusion; VA treatment records dated in December 2001; and 
private treatment records from Johannes Gutenberg Universitat 
Mainz Klinikum (translated from German) dated from April 2000 
to August 2001, showing treatment for hepatitis C.

The Veteran attempted to reopen his claims for service 
connection for hepatitis C and a low back disorder in August 
2004.  This appeal arises from the RO's May 2005 denial to 
reopen the Veteran's claims for service connection for 
hepatitis C and a low back disorder.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claims 
was the January 2003 RO decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the January 2003 
decision includes statements from the Veteran and his 
representative; private medical certificates from Dr. P. K, 
dated in August 1993 and April 1994 ; a private work release 
from Med. Dr. E. R., dated in October 1993; private medical 
bills for services provided in June and November 1993, March 
1994, and August 2003; a private medical bill from Dr. P. K. 
dated in December 2000, listing a diagnosis of "lumbalgia 
kyphoscoloiosis spondylarthritis of the lumbar vertebral 
column"; private invoices dated in February 2004, showing 
diagnoses that included hepatitis C and "coxarthritis-
S.A.coxarthritis"; photocopies of four unidentified 
photographs received in May 2005; an Agent Orange registry 
examination report dated in June 2005; and duplicative 
service treatment records received in October 2006.  The 
additionally received private treatment records and medical 
invoices were translated from German.

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claims for service connection for a low back 
disorder or hepatitis C.

Low Back Disorder

In the January 2003 rating decision, the RO cited a single 
in-service incident for treatment of a lower back strain in 
May 1973.  In October 2006, the Veteran's representative 
submitted copies of service treatment records in support of 
the Veteran's claim.  In a treatment record dated in October 
1972, the Veteran complained of back problems after football 
one year ago.  In a follow-up treatment note for back pain 
dated in October 1973, the veteran complained of a stiff neck 
for one week.  The impression was muscle strain.  (It should 
be noted that service connection for a cervical spine 
disorder has not been addressed by the RO, and is not an 
issue properly before the Board.)  In an x-ray report of the 
lumbosacral spine dated in October 1973, the impression was 
listed as normal lumbar spine.

The additional private and VA treatment records received 
since the January 2003 denial of the Veteran's claim first 
show diagnosis of a low back disability, arthritis in the 
lumbar spine, in December 2000.  Moreover, the additional 
private and VA treatment records contain no medical opinions 
that the Veteran's current low back disability was related to 
any disease, event, or injury during service.

While statements from the Veteran and his representative 
reflect his continued assertion that he has a low back 
disability as a result of events during service, his 
assertions are essentially cumulative of others that were 
previously of record.  The new evidence does not show any 
symptomatology or diagnosis of a low back disorder of a 
chronic nature related to any disease, event, or injury in 
service.  His service treatment records reflected that he was 
treated for complaints of low back pain on two occasions, 
with the latest treatment in service in May 1973.  In 
addition, his service treatment records showed normal lumbar 
spine on x-ray examination in October 1973 and at separation 
examination in April 1974.  Private medical certificates 
dated in October 1993 and September 2003 referred to the 
cervical spine (neck).  In conclusion, evidence added to the 
record clearly does not include competent evidence showing 
that the Veteran's current low back disorder, first shown in 
December 2000, was a chronic disability related to service, 
which was the basis for the prior determination.

Hepatitis C

The Veteran contends that he contracted hepatitis C from a 
blood transfusion during an in-service surgical procedure to 
correct a deviated nasal septum and requests the RO to obtain 
the narrative summary or hospital reports from this 
procedure.

At the time of the January 2003 rating action, a hospital 
discharge summary dated in May 1972 showed that the Veteran 
was admitted for a single day to the U.S. Army Hospital at 
Fort Ord for nasal septal deformity.  Pertinent laboratory, 
x-ray, and physical findings were listed as CBC (complete 
blood count), UA (urinalysis) normal, deviated nasal septum.  
Treatment and course in hospital were listed as septoplasty 
and partial resection right inferior turbinate.  Final 
diagnosis and condition of patient leaving hospital was 
listed as deviated nasal septum, satisfactory.  He was 
instructed to return in a week for follow-up.

The additional private and VA treatment records since the 
January 2003 RO decision included a February 2004 private 
medical invoice that listed a diagnosis of hepatitis C and a 
VA Agent Orange registry examination report dated in June 
2005, during which he stated that he was diagnosed with 
hepatitis C in 1989.

While statements from the Veteran reflect his continued 
assertion that he has hepatitis C as a result of a blood 
transfusion during a septoplasty to repair a deviated nasal 
septum during service, his assertions are essentially 
cumulative of others that were previously of record.  The new 
evidence does not show any complications or any indication of 
a blood transfusion required during the surgical 
straightening of his nose.  In addition, the Board finds that 
the May 1972 hospital discharge summary is sufficiently 
detailed and unremarkable.  There was nothing in the record 
to suggest that complications arose necessitating blood loss 
requiring a transfusion.  See 38 C.F.R. § 1.359(c) (2008).  
Therefore, the Board finds that a narrative summary or 
additional in-service hospital reports related to the 
septoplasty do not raise a reasonable possibility of 
substantiating his claim for service connection for hepatitis 
C, claimed as the result of a blood transfusion during an in-
service septoplasty procedure.

Both Claims to Reopen

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the January 
2003 RO decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claims for a low back disorder or for 
hepatitis C.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for a low back disorder or hepatitis C has not 
been received.  As such, the requirements for reopening the 
claims are not met, and the January 2003 denial of the claims 
for service connection for a low back disorder and hepatitis 
C remains final.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Service Connection - General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he has a disability related to a 
deviated nasal septum that should be rated separately from 
his service-connected allergic rhinitis disability.

As an initial matter, the Board notes that the Veteran was 
awarded service-connection for allergic rhinitis effective 
May 16, 1974; his service treatment records showed onset of 
allergic rhinitis in 1972 with complaints of nasal 
congestion, frequent sneezing, and nasal discharge following 
the May 1972 septoplasty.  In the May 2005 rating decision, 
the RO explained that the only residuals found from the 
Veteran's in-service operative correction of a congenital 
deviated nasal septum was allergic rhinitis, for which he was 
already service-connected.

An in-service hospital discharge summary dated in May 1972 
showed that the Veteran underwent a septoplasty and partial 
resection of the right inferior turbinate for a nasal septal 
deformity.  The final diagnosis was deviated nasal septum.  
Additional service treatment records showed treatment for 
nasal congestion, hay fever, and rhinitis.  A separation 
examination report dated in April 1974 noted the May 1972 
septoplasty for deviated septum.  

In a claim for an increased evaluation of his service-
connected allergic rhinitis disability received in March 
2000, the Veteran stated that he had an additional nose 
surgery in 1991.

In a post-service fee-basis examination report dated in 
November 2000, physical examination findings of the nose were 
reported as regular mucosa, no significant deviation of the 
nasal septum, and nasal obstruction due to enlarged inferior 
turbinates.  The diagnosis was rhonchopathy, mild 
sensorineural hearing loss of the higher frequencies, and 
allergic rhinopathy (hay fever and dust mite allergy).

In a VA primary care note dated in December 2001, HEENT 
(head, eyes, ears, nose, and throat) physical examination 
findings were reported as no abnormal findings noted.  

In a VA Agent Orange registry examination report dated in 
June 2005, the Veteran related that he has a history of 
rhinitis in certain seasons and had a septoplasty in 1973 
[sic].  The physician reported HEENT physical examination 
findings as no conjunctival pallor or icterus; arcus senilis 
present.  The assessment included seasonal allergic rhinitis 
and status post septoplasty.

Additional private and VA treatment records dated form 
November 1990 to February 2004 contained no complaints or 
findings related to the Veteran's claimed deviated nasal 
septum disability.

The Board notes that when the veteran was originally granted 
service connection for the rhinitis, he was assigned a rating 
under Diagnostic Code 6501.  At that time, service connection 
could be granted separately for a deviated septum caused by 
trauma.  In this case, trauma to the nose was not shown in 
the service treatment records.  Effective in September 1996, 
the regulations were revised, however, the requirement that a 
deviated septum could be service connected only as a result 
of trauma remained unchanged.   

The Board has considered the Veteran's contentions, but finds 
that service connection for a deviated nasal septum status 
post septoplasty is not warranted because there is no 
persuasive evidence that he has a current nasal septum 
disability  that is the result of trauma during active 
military service.  Notably, physicians noted no significant 
deviation of the nasal septum or other deformity on fee-basis 
examination in November 2000, during VA primary care 
treatment in December 2001, or during a VA Agent Orange 
examination in June 2005.  Therefore, the Veteran's claim for 
service connection for a deviated nasal septum must be 
denied.

For the foregoing reasons, the claim for service connection 
for a deviated nasal septum must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a low back 
disorder.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for hepatitis C.

Entitlement to service connection for a deviated nasal septum 
disability status post septoplasty and partial resection is 
denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


